Citation Nr: 1443716	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-29 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder, not otherwise specified.

3.  Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to September 1992, and from December 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for sleep apnea; entitlement to an initial evaluation in excess of 10 percent for anxiety disorder, not otherwise specified; and entitlement to a nonservice-connected pension.  

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

A.  Service Connection for Sleep Apnea

After reviewing the evidence of record, the Board finds that a medical opinion is required in this case.  The Veteran contends that he began to snore loudly during his military service.  In an August 2010 statement, the Veteran's spouse indicated that the Veteran returned from his deployment in Iraq/Kuwait with a severe snoring problem.  She indicated that she was no longer able to sleep in the same room with him; and that she pressured him for years to seek medical attention for this condition.  A January 2009 sleep study concluded with a diagnosis of obstructive sleep apnea.

Under these circumstances, the Board finds that an examination is necessary to determine whether the Veteran's current sleep apnea was incurred in or aggravated during his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

B.  Increased Evaluation for Anxiety Disorder, Not Otherwise Specified

The Veteran's most recent VA examination to determine the severity of his anxiety disorder, not otherwise specified, was conducted in March 2010.  In its July 2014 brief, the Veteran's representative argued that the Veteran's anxiety disorder, not otherwise specified, had significantly worsened since this examination.  See 38 C.F.R. § 4.40, 4.45, 4.59 (2013).  

Given these allegations, along with the passage of time, the RO must request updated evidence from the Veteran, and then schedule him for the appropriate examination to ascertain the current severity of his service-connected anxiety disorder, not otherwise specified.  38 C.F.R. § 3.159(c)(4)(i) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

C.  Nonservice-connected Pension

The issue of entitlement to a nonservice-connected pension is intertwined with the remaining issues on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, a decision on this issue is being held in abeyance until the above issues are properly developed and adjudicated.


Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including records of any treatment received since July 2011.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  Regardless of his response, the RO must obtain all available treatment records relating to the Veteran from the VA Medical Center in Memphis, Tennessee, since July 2011.

 If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate examination to determine whether his current sleep apnea is related to his military service.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, with consideration of the Veteran's statements regarding the history of inservice and post service snoring and sleeping habits, and the August 2010 statement from the Veteran's spouse, the examiner must state whether the Veteran's currently diagnosed sleep apnea is related to his military service from May 1989 and September 1992, and from December 2003 to April 2005.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected anxiety disorder, not otherwise specified.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



